949 A.2d 207 (2008)
195 N.J. 182
In the Matter of John F. WISE, an Attorney at Law (Attorney No, XXXXXXXXX).
No. D-164 September Term 2007
Supreme Court of New Jersey.
June 11, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-406, concluding that JOHN F. WISE of SOUTH ORANGE, who was admitted to the bar of this State in 1983, should be reprimanded for violating RFC 1.15(a) (negligent misappropriation of trust funds), RPC 1.15(d), and Rule 1:21-6 (recordkeeping violations), and good cause appearing;
It is ORDERED that JOHN F. WISE is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.